Citation Nr: 0731719	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  04-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to a compensable evaluation for bilateral 
inguinal hernia scars.
  
2.	Entitlement to service connection for a middle back 
disorder.

3.	Entitlement to service connection for prostate cancer 
and a prostatectomy, to include as secondary to the 
appellant's service-connected bilateral inguinal hernia 
scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant was a member of the United States Naval Reserve 
from March 1956 to July 1960, and had active duty for 
training (ADUTRA) from July 8 to July 21, 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the appellant's service-connected 
bilateral inguinal hernia scars consist of no report of 
inguinal masses and objective medical evidence of a 
well-healed right inguinal area scar, approximately four 
inches long that was clean and without keloid, and a 
left inguinal scar that was clear and clean, with no 
recurrence of the hernia.  There is no functional 
impairment caused by scarring, which is also not shown 
to be tender and painful.

2.	The objective and probative medical evidence of record 
demonstrates that any current middle back disorder 
manifested by back pain is not related to the 
appellant's period of active duty for training.

3.	The objective and probative medical evidence of record 
demonstrates that the appellant's prostate cancer and 
prostatectomy are not related to his service-connected 
bilateral inguinal hernia scars or to any in-service 
occurrence or event.




CONCLUSIONS OF LAW

1.	The schedular criteria for a compensable rating for 
bilateral inguinal hernia scars are not met.  38 
U.S.C.A. § 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.114, 4.118, 
Diagnostic Code (DC) 7338, 7803-7806 (2002), effective 
prior to August 30, 2002; 38 C.F.R. § 4.118, DC 7803-
7806 (2007), effective August 30, 2002.

2.	A middle back disorder was not incurred during active 
duty for training.  38 U.S.C.A. §§ 101 (24), 106, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303 (2007).

3.	Prostate cancer and a prostatectomy were not incurred 
during active duty for training or proximately due to, 
the result of, or aggravated by the veteran's service-
connected bilateral inguinal hernia scars.  38 U.S.C.A. 
§§ 101 (24), 106, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here the claim was filed in May 
2002.  He was provided notice by two letters in July 2002 of 
the type of development needed and being undertaken.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007) 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Here, the 
appellant's claims for a compensable rating for his service-
connected bilateral inguinal hernias and service connection 
for a middle back disorder and prostate cancer are being 
denied and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In a July 2002 letter, issued prior to the March 2003 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claims.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded a VA 
examination in conjunction with his increased rating claim 
and private medical records identified by him were obtained 
by the RO.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.	Compensable Rating For Bilateral Inguinal Hernia 
Scars

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected bilateral inguinal hernia scars, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral inguinal hernia 
scars have been rated as noncompensable under 38 C.F.R. § 
4.114, DC 7338 of the Rating Schedule.  Under this diagnostic 
code, a noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion.  Id.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  Id.  A 30 percent 
evaluation is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  
Note: Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.  Id.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only, added for the second hernia, if the latter is of 
compensable degree.

In a July 1957 rating decision, the RO granted service 
connection and the non-compensable disability rating for 
bilateral inguinal area scars.

In May 2002, the RO received the appellant's current claim 
for a compensable rating for his service-connected bilateral 
inguinal hernia scars in which he said he believed his 
disability had worsened.

Private medical records obtained in conjunction with the 
veteran's claim, and dated from 1983 to 2002, are not 
referable to complaints or diagnosis of, or treatment for, 
his service-connected bilateral inguinal hernia scars.

In January 2003, the veteran underwent VA examination.  
According to the examination report, the veteran had a 
malignant prostate gland removed.  He said his right side 
hurt at times, but was vague about this, with an ache in the 
groin when he was tired.  It was that way for six or seven 
years.  He did not use a truss and had no left-sided symtoms.  
On examination, it was noted that he was 6 feet tall and 
weighed 285 pounds, and he walked normally.  The veteran was 
observed to have a history of prostate cancer with gland 
removal.  The right inguinal area scar was 4-inches long and 
clean, and had no keloid.  There was no right inguinal hernia 
demonstrated on repeated attempts and he had no tumor.  The 
left hernia scar was also clean and clear and the veteran had 
no hernias found on the left side.  The clinical impression 
was a repaired right inguinal hernia done twice and 
complaints of soreness in the area on occasion.

Upon review of the probative and objective medical evidence 
of record, the Board concludes that the schedular criteria 
for a compensable evaluation for the veteran's service-
connected bilateral inguinal scars is not warranted.  No 
inguinal hernia was found on the January 2003 VA medical 
examination and no evidence of recurrence was observed.  
There is no objective medical evidence of record to 
demonstrate that the veteran experienced a recurrence of 
either the left or right inguinal hernias or that he received 
treatment for the bilateral inguinal hernia scars.  To merit 
the next higher (compensable) rating of 10 percent under DC 
7338 requires the existence of a hernia.  As there was no 
clinical evidence of recurrence of either the left or right 
inguinal hernia, a compensable rating is not warranted for 
the bilateral inguinal hernia scars.  Nor is there any 
clinical evidence to even remotely suggest that the veteran's 
prostate cancer noted in the January 2003 VA examination 
report was in any way associated with or related to the 
service-connected bilateral inguinal hernia scars.

However, the veteran's bilateral inguinal hernia scars may 
also be rated on the basis of the residual scars from the 
hernia repair surgeries.  At the time of the veteran's claim, 
in May 2002, superficial, poorly nourished scars, with 
repeated ulceration, or superficial scars that were tender 
and painful on objective demonstrated warranted the 
assignment of 10 percent ratings.  38 C.F.R. § 4.118, DCs 
7803, 7804 (2002), effective prior to August 30, 2002.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities, now codified at 38 C.F.R. § 
4.118 (2006).  Under the current DC 7801, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, warrant a 10 percent evaluation for an area or areas 
exceeding 6 square inches (39 sq. cm.).  Under the current DC 
7802, a 10 percent rating is warranted for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion for an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Under the current DC 7803, 
a 10 percent rating is warranted for unstable superficial 
scars. Under the current DC 7804, a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118 (2007).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

Under both the former and the current regulations, scars may 
also be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805, effective prior to 
and after August 30, 2002.

However, the Board finds that the appellant's service-
connected bilateral inguinal hernia scars do not warrant the 
assignment of a compensable evaluation.  The evidence does 
not show that the appellant has functional loss due to any 
left or right inguinal hernia scar.  See DC 7805, effective 
prior to or after August 30, 2002.  Furthermore, there is no 
medical evidence of record documenting any complaints, 
findings, or diagnosis of any problem due to scarring or the 
finding of any scar large enough that it would warrant a 
compensable rating on the basis of size alone.  38 C.F.R. § 
4.118 (2007).

Additionally, the evidence does not show that any one of the 
scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Although the 
January 2003 VA examiner noted the veteran's complaints of 
occasional right-sided pain, no corresponding clinical 
findings were reported.  Accordingly, a compensable rating is 
not warranted pursuant to DCs 7800, 7803, or 7804 (effective 
prior to August 30, 2002).  With regard to the revised 
regulations, the evidence does not show that these scars 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.), are superficial and unstable, or are painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to DCs 7800, 7801, 7803, or 7804 
(effective August 30, 2002).

The appellant has indicated that he should be assigned a 
higher (compensable) rating for his bilateral inguinal hernia 
scars.  While the appellant contends that the service-
connected disorder has increased in severity, as a layperson 
he is only competent to report observable symptoms - not 
clinical findings which are applied to VA's Schedule for 
Rating Disabilities.  See e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.)  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  Here, the 
objective medical evidence of record indicates no disabling 
manifestations from the service-connected bilateral inguinal 
hernia scars since the veteran filed his claim for a 
compensable rating.

Accordingly, the Board finds that the appellant is not 
entitled to a compensable evaluation for his service-
connected bilateral inguinal hernia scars.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected hernia 
disability.  Nor has he asserted an inability to work due to 
the disorder. In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




III.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADUTRA or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's period of Naval Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADUTRA, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.	Middle Back Disorder

In his May 2002 written claim, the veteran said he injured 
his back on ADUTRA in 1956 while practicing loading guns into 
racks.  He said he slipped, "wrenching" his back, and fell 
onto it.  The veteran said that his hernia condition 
developed as a result of that training exercise, he was 
confined to bed rest for one week, and he experienced medical 
problems since.  In a January 2004 written statement, the 
veteran said he fell and injured, "not wrenched", his back 
on ADUTRA and denied back problems prior to July 9, 1956.  In 
an April 2004 written statement, he said his back injury 
occurred when he incurred his hernia injury and he reported 
it to Lt. H. at the Naval facility (apparently in Bainbridge, 
Maryland).  

In a July 2002 notarized statement, the veteran's father said 
the veteran was injured at the U.S. Naval Training Faculty in 
Bainbridge, Maryland, during the summer of 1956 and was 
diagnosed with a ruptured hernia.  The veteran's father 
stated that the veteran injured his upper middle back and 
received treatment for back pain since that time.

Service medical records indicate that, when examined for 
enlistment in March 1956, the veteran said he fell from a hay 
stack and injured his neck.  He had slight pains when injured 
and headaches after the neck injury.  A "closed reduction" 
was performed in 1949.  Physical examination noted a 
deformity, bulging of the left gluteus medias.  There was a 
3-inch difference between the left and the right gluteus 
medias, diagnosed as a bulging deformity of the left gluteus 
medias due to injury that was asymptomatic and not considered 
disqualifying, and he was found qualified for enlistment.  It 
is noted that the gluteus medias is in the upper thigh and is 
rated as part of Muscle Group XVII as part of the buttock 
muscles.  See 38 C.F.R. § 4.73, DC 5317.

Clinical records document that the veteran was confined to 
his bed at the United States Training Center in Bainbridge, 
Maryland, on July 15, 1956, for recurrent inguinal hernia and 
returned to duty on July 20, 1956.  On a report of medical 
history completed on August 27, 1956, in conjunction with an 
examination for retention, the veteran reported that he was 
in a tractor accident in August 1955 that resulted in a hip 
injury and that he currently had a hernia that prevented from 
him performing his accustomed daily duties.  A September 10, 
1956 report of an examination for retention indicates that 
the veteran's spine was normal.  His bilateral recurrent 
inguinal hernia was symptomatic and bulging, that was 
considered disqualifying.

Post service, a June 1957 VA examination report is not 
referable to complaints or diagnosis of, or treatment for, a 
middle back disorder.  The report reflects that the veteran's 
back had normal range of motion. 

Private medical records, dated from 1983 to 1990, from Dr W., 
a chiropractor, indicate that, in December 1987, the veteran 
said that while dismounting from a tractor, he slipped, fell 
to his knees, and twisted his mid back.

Private medical records from G.L.G., D.C., dated from 1999 to 
2002, indicate that in March 1999 the veteran initially 
sought treatment for mid-back ache that he had intermittently 
for years, with the most recent onset for the past several 
months, and no recent trauma or injury.  He told the doctor 
that a number of years earlier he was involved in an airplane 
accident and his head went through the back windshield.  
Since that time, he had intermittent middle back pain that 
was last exacerbated in November 1998.  He attributed his 
problem to his weight and sleeping incorrectly in a chair.  
At that time, it was noted that the veteran was nearly 6 feet 
tall and weighed 302 pounds.

In a written statement received in July 2002, R.L., D.C., 
said that, from 1981 to 1999, he treated the veteran monthly 
for general back problems.  It was also noted that the 
veteran had an on-going weight problem that aggravated his 
chronic back condition.

The veteran has contended that service connection should be 
granted for a middle back disorder.  Although the evidence 
shows that the veteran currently has been treated for mid 
back pain, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his back was normal on examination after ADUTRA in 
September 1956, and the first post service evidence of record 
of back pain is from 1981, nearly 25 years after the 
veteran's separation from service.  As well, in 1987, the 
veteran told Dr. W. that he twisted his mid back after 
falling from a tractor and, in 1999, he told. Dr G. that he 
had intermittent mid back pain after involvement in an 
airplane crash, and also attributed some of his problem to 
weight and sleeping incorrectly.  In short, no medical 
opinion or other medical evidence relating the veteran's 
middle back pain to service or any incident of service has 
been presented.  

B.	Prostate Cancer/Prostatectomy

The veteran has also contended that service connection should 
be granted for prostate cancer and a prostatectomy that he 
has attributed to his service-connected bilateral inguinal 
hernia scars.  In his May 2002 written statement, the veteran 
asserted that his prostate cancer "could have" manifested 
due to his hernia and middle back conditions.  It is noted 
that the RO decided the claim on both a primary and secondary 
bases and the Board will do likewise.
 
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b) (2007).

Service medical records for the veteran's ADUTRA in July 1956 
are not referable to complaints or diagnosis of, or treatment 
or a prostate condition or prostate cancer.  His 
genitourinary system was normal when examined for retention 
in September 1956, after ADUTRA.

Post service, the June 1957 VA examination report, and 
private medical records from Dr. W., dated from 1983 to 1990, 
are not referable to complaints or diagnosis of, or treatment 
for, a prostate condition or prostate cancer.

The medical records from Dr. G., dated from 1999 to 2002, 
indicate that when initially seen in March 1999, the doctor 
noted that the veteran had a past medical history of cancer 
of the prostate and a prostatectomy in 1994. 

The memorandum received in July 2002 from Dr. R.L. indicates 
that the veteran was seen monthly from 1981 to 1999, 
primarily for back problems.  In 1984, the veteran had an 
acute episode of Bell's Palsy, and it was also noted that the 
veteran had stomach problems and prostate surgery.  

The January 2003 VA examination report indicates that the 
veteran had a malignant prostate removed.

The veteran has contended that service connection should be 
granted for prostate cancer and a prostatectomy.  Although 
the evidence shows that the veteran underwent removal of a 
malignant prostate, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his genitourinary system was normal when 
examined in September 1956, after his period of ADUTRA, and 
the first post service evidence of record of prostate surgery 
is from 1999, more than 40 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's prostate cancer 
and surgery to service or any incident of service, including 
his service-connected bilateral hernia scars, has been 
presented.

As service connection for a middle back disorder has been 
denied by the Board herein, any assertion by the veteran that 
service connection is warranted for his prostate cancer due 
to his middle back disorder is rendered moot. 
C.	Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
noted, there is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed middle back disorder or prostate cancer.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed middle back disorder and prostate cancer.  
The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
middle back disorder and prostate cancer/prostatectomy as due 
to the veteran's service-connected bilateral inguinal hernia 
scars.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the 
evidence of record, service connection for a middle back 
disorder, and for prostate cancer/prostatectomy as due to the 
veteran's service-connected bilateral inguinal hernia scars, 
is not warranted.


ORDER

A compensable evaluation for bilateral inguinal hernia scars 
is denied.

Service connection for a middle back disorder is denied.

Service connection for prostate cancer and a prostatectomy, 
to include as due to the veteran's service-connected 
bilateral inguinal hernia scars is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


